€9 LSEZ L¥80 0066 OLLS SorE

NTT

 

   

 

Ss |

r # ONIMOVUL Sdsn

2

oO

a

S L99€-ZOLP6 WO oosioues4 ues

z SNUBAY 8385 Uapjod OS

3 PIUJOJNED JO JOUISIG WeYLON ol
iD HNOD WUISIG SB}B}g payuQ ging
| {P000

+ Z0L68 AN seBe, seq
o PAI Seuor Ss POE
2 uo 85
a

mAVQ-2 TIVIN ALINOINd

 

 

4.9417 CD
vtlt di

FrGEE WONS
NECETEEOL
($8169! L00Sz90

 

Case aod pa Q

= RA

@2UqS|quUuo7)
AdOTSANS S1Ve-LV14

TIWW ALIYOIYd
divd $3343 a9VLS0d sn

ee

GSYINOAY S5DVLsod
avy IW1s
TVW ALIYOId

ren

 

 

 

*@PO0d YD 9y] ueos
‘dnyolq abeyoeg
881 ainpayos o|

IVAS OL ATWHIS SSFUd

8102 190 4p

Jofer

“IOINGF

 

SALVIS
